Citation Nr: 0400662	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1310 (West 2002).


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from October 1952 to September 
1956.  He died in November 1985, and the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Hartford, Connecticut, 
Regional Office (RO).


REMAND

In 1956, the veteran was assigned to the USS Estes when that 
ship participated in Operation Redwing, an atmospheric 
nuclear test series conducted in the Pacific.

In 1979, the veteran was diagnosed with and treated for 
melanoma.  The disease metastasized, and he died in November 
1985 due to respiratory arrest due to or as a consequence of 
metastatic melanoma.

In January 2001, the appellant contended that the veteran's 
death was due to exposure to ionizing radiation in service, 
and claimed entitlement to dependency and indemnity 
compensation based on service connection for the cause of his 
death.

Under the provisions of 38 U.S.C.A. § 1310, dependency and 
indemnity compensation is awarded if a service-connected 
disability was either the principal or a contributory cause 
of the veteran's death.  See also 38 C.F.R. § 3.312 (2003).  
A principal cause of death is one which, alone or jointly 
with another disorder, was the underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which, though not related 
to the principal cause, contributed substantially or 
materially or combined with other disorders to cause death, 
or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  Minor service-connected 
disabilities, or those of a static nature or not affecting 
vital organs, would not be held to have contributed to death 
that was due primarily to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  

In this case, at the time of the veteran's death, service 
connection was not in effect for any disability.

Though service connection was not be in effect at the time of 
a veteran's death, dependency and indemnity compensation is, 
nevertheless, awarded, under the provisions of 38 U.S.C.A. 
§ 1310, if a disorder which was either the principal or a 
contributory cause of the veteran's death is actually shown 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Establishing 
service connection for the cause of the veteran's death 
requires medical evidence of an etiologic relationship 
between a disorder that was a principal or contributory cause 
of death and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection for a radiogenic disease may be 
established in four ways.  First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of 21 types of cancer, it is 
presumed that the disease was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a 
veteran was exposed in service to ionizing radiation and, 
after service, developed any cancer within a period specified 
for each by law, then the claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  
38 C.F.R. § 3.311 (2003).  Fourth, inasmuch as statutory and 
regulatory provisions regarding service connection for 
radiogenic diseases do not operate to exclude the traditional 
(direct incurrence) approach, service connection may be 
established based on medical evidence of a current disease 
etiologically related to events, including radiation 
exposure, in service.  38 U.S.C.A. §§ 1110, 1113(b), 1131; 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994).

Here, the veteran did not develop a malignant tumor in 
service or within his first postservice year, so service 
connection for the cause of his death is not warranted 
pursuant to the first provision set forth above.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

As to the second method of establishing service connection, 
if a veteran who participated in service in a radiation-risk 
activity subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
inservice radiation-risk activity.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  The radiation-risk activities include 
onsite participation in atmospheric nuclear tests.  In this 
case, the veteran participated in such tests.  The list of 
diseases specific to radiation-exposed veterans, and for 
which service connection may be granted by presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
does not, however, include melanoma.  Thus, service 
connection is not authorized on a presumptive basis.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

As to the third method of establishing service connection, 
melanoma is a form of skin cancer, so it is a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311.  However, 
the regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  Those 
procedures were followed in this case, but the appellant was 
not fully advised of the procedures for evidentiary 
development, or the results thereof, by either the October 
2002 RO decision, the letter transmitting it, or the February 
2003 Statement of the Case.  Indeed, although she was advised 
of 38 C.F.R. § 3.309(d), a regulation inapplicable in this 
case, she was not advised of 38 C.F.R. § 3.311, the only 
regulation potentially applicable here.  Accordingly, she 
should be advised of the applicable law, given copies of the 
correspondence used to adjudicate her claim, and afforded an 
opportunity to respond to the law and the evidence.

As to the fourth method of establishing service connection 
set forth above, benefits may be established based on medical 
evidence of a disease etiologically related to events in 
service.  The appellant, however, has not yet been advised of 
that fact, and this remand will afford the RO the opportunity 
to do so.  In that regard, the appellant has stated her 
belief that the veteran's melanoma was incurred in service 
but, as a layperson (i.e., one without medical training or 
expertise), her belief or opinion is not competent evidence 
of medical etiology or diagnosis.  Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, to provide notice of the 
evidence VA will obtain, and to provide notice of the 
claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  In this case, however, it is 
not entirely clear that the appellant has been given that 
notice to which she is entitled by VCAA.  This remand will 
enable VA to provide her that notice.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the appellant of 
the provisions of 38 C.F.R. § 3.311, and 
send her copies of correspondence from 
the RO, from the Director of the VA 
Compensation and Pension Service, and 
from the Chief VA Public Health and 
Environmental Hazards Officer, generated 
in the development of evidence used to 
adjudicate her claim.  Then the appellant 
must be given an opportunity to address 
the law and the evidence.

2.  The RO must also notify the 
appellant:

a.  That the evidence needed to 
substantiate her claim is medical 
evidence, as opposed to lay opinion 
or belief, that the veteran's 
melanoma was incurred in service.

b.  That it is her responsibility, 
and hers alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof.  VA will notify 
her of evidence she identified that 
could not be obtained so that she 
may obtain the evidence herself and 
submit it.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record.  If the 
decision on the appellant's claim is 
unfavorable, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision by the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

